Name: Commission Regulation (EEC) No 611/89 of 9 March 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 3. 89 Official Journal of the European Communities No L 66/25 COMMISSION REGULATION (EEC) No 611/89 of 9 March 1989 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ tion of the system of maximum guaranteed quantities of the 1989/90 marketing year are known, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1 966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 275/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5 ), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 f) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza and rape will be confirmed or replaced as from 10 March 1989 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 523/89 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 523/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1989/90 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the Article 2 This Regulation shall enter into force on 10 March 1989. (&gt;) OJ No 172, 30. 9. 1966 » p. 3025/66. P) OJ No L 197, 26. 7. 1988, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 32, 3 . 2. 1989, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ¥) OJ No L 197, 26. 7. 1988, p. 10. 0 OJ No L 58, 1 . 3. 1989, p. 48. 0 OJ No L 266, 28. 9 . 1983, p. 1 . 0 OJ No L 53, 1 . 3. 1986, p. 47. (,0) OJ No L 183, 3 . 7. 1987, p. 18 . No L 66/26 Official Journal of the European Communities 10. 3 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 (') 5th period 8 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,580 0,000 20,018 0,580 0,000 20,336 0,580 0,000 20,576 0,580 0,000 20,497 1,170 0,000 18,192 1,170 0,000 18,192 2. Final aids : \ (a) Seed harvested and processed in : I I  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 47,66 53,17 966,61 146,49 175,23 16,292 12,442 31 481 2 353,48 48,41 54,01 981,96 148,91 178,05 16,562 12,658 32 002 2404,02 48,98 54,65 993,55 150,71 180,16 16,762 12,810 32 375 2 427,55 48,80 54,44 989,74 150,09 179,46 16,693 12,715 32138 2 394,08 43.31 48.32 878,44 133,16 159,26 14,810 11,274 28 509 2116,39 43,50 48,49 878,44 133,16 159,26 14,810 11,175 28 245 2042,91 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 3 165,16 89,44 3 213,98 89,44 3 246,11 89,44 3 223,61 180,43 2 941,15 180,43 2 911,87 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 337,68 0,00 4 397,55 0,00 4 440,07 0,00 4 414,81 0,00 3 991,10 0,00 3 957,41 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 10. 3. 89 Official Journal of the European Communities No L 66/27 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 (') 5th period 8 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 3,080 2,500 22,518 3,080 2,500 22,836 3,080 2,500 23,076 3,080 2,500 22^97 3,670 2,500 20,692 3,670 2,500 20,692 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 53,56 59,79 1 087,32 165,45 197,34 18,402 14,130 35 569 2 743,53 54,32 60,63 1 102,68 167,87 200,15 18,671 14,346 36 090 2 794,07 54,88 61,27 1 114,27 169,67 202,27 18,872 14,497 36 463 2 817,60 54,70 61,06 1 110,45 169,05 201,56 18,803 14,403 36 225 2 784,13 49,21 54,94 999,15 152,12 181,36 16,919 12,961 32 597 2 506,44 49,41 55,10 999,15 152,12 181,36 16,919 12,862 32 332 2 432,96 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 474,98 3 550,69 474,98 3 599,51 474,98 3 631,64 474,98 3 609,14 565,96 3 326,69 565,96 3 297,40 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 807,70 470,02 4 867,57 470,02 4 910,09 470,02 4 884,82 470,02 4 461,12 470,02 4 427,43 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 66/28 Official Journal of the European Communities 10 . 3 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 1 . Gross aids (ECU) : I  Spain  Portugal  Other Member States 5,170 0,000 24,539 5,170 0,000 25,083 5,170 0,000 25,270 5,170 0,000 25,270 5,170 0,000 25,270 2. Final aids : \ \ (a) Seed harvested and processed in (') : l  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl) -  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 58,35 65,14 1 184,91 180,62 215,15 20,090 15,463 38 836 3 036,24 59,63 66,58 1 211,18 184,80 219,98 20,555 15,841 39 738 3 128,62 60.07 67.08 1 220,21 186,17 221,62 20,708 15,950 40 017 3 139,38 60.07 67.08 1 220,21 186,17 221,62 20,708 15,912 39 911 3 120,94 60.07 67.08 1 220,21 186,17 221,62 20,708 15,912 39 911 3 120,94 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 898,60 797,28 3 980,65 797,28 4 005,50 797,28 3 994,23 797,28 3 994,23 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 887,51 6 712,48 0,00 6 993,19 6 815,47 0,00 7 026,20 6 847,64 0,00 7 015,91 6 837,61 0,00 7 015,91 6 837,61 3. Compensatory aids :  in Spain (Pta) 3 851,37 3 935,34 3 962,12 3 950,85 3 950,85 4. Special aid :  in Portugal (Esc) 6 712,48 6 815,47 6 847,64 6 837,61 6 837,61 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 DM 2,077240 2,073720 2,070650 2,067340 2,067340 2,057430 Fl 2,348070 2,345070 2,341830 2,338260 2,338260 2,328150 Bfrs/Lfrs 43,563500 43,545700 43,523500 43,502400 43,502400 43,424200 FF 7,080640 7,085280 7,088840 7,092420 7,092420 7,103450 Dkr 8,090820 8,086170 8,083070 8,080100 8,080100 8,077620 £ Irl 0,779441 0,778591 0,777909 0,777775 0,777775 0,777183 £ 0,650090 0,652053 0,653719 0,655489 0,655489 0,660782 Lit 1 529,17 1 533,1 1 1 537,57 1 542,41 1 542,41 1 556,16 Dr 174,22200 174,95600 175,75500 176,76100 176,76100 181,32400 Esc 171,55800 172,01600 172,52700 172,99400 ; 172,99400 174,74700 Pta 130,40700 130,84700 131,28700 131,75200 131,75200 133,12800